Citation Nr: 0217521	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than October 2, 
1997, for a compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1969 
to September 1970.  A subsequent period of enlistment in the 
Reserves extended from April 1974 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs which denied service connection for 
bilateral defective hearing and assigned a noncompensable 
rating for tinnitus for the period from February 26, 1992, 
through October 1, 1997.  The RO had originally granted 
service connection for tinnitus in November 1998, at which 
time a 10 percent rating was assigned from October 2, 1997, 
the date of the service connection claim.  On further review 
in January 1999, the RO found that the November 1998 rating 
decision had been clearly and unmistakably erroneous in 
failing to award service connection from February 26, 1992, 
the date of an "inferred" claim for service connection; a 
noncompensable rating was assigned from February 26, 1992.  
The veteran has appealed the RO's January 1999 determination 
that a 10 percent rating was not warranted for the entire 
period since February 1992.  The veteran testified at a 
hearing at the RO in July 1999 in connection with his 
appeal.  

By a November 2000 decision, the Board denied an earlier 
effective date for a 10 percent rating for tinnitus, finding 
that the evidence of record before September 1998 did not 
show that the service-connected tinnitus was "persistent" 
such as to warrant a 10 percent rating.  The Board remanded 
the issue of entitlement to service connection for bilateral 
defective hearing for additional evidentiary development and 
readjudication.  By a May 2002 decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
November 2000 Board decision as to the effective date for 
tinnitus and remanded the matter to the Board for further 
consideration of the issue.  

Upon completion of actions undertaken pursuant to the 
Board's November 2000 remand, the RO confirmed and continued 
its prior denial of service connection for hearing loss.  
The appeal presently before the Board therefore includes 
that issue as well as the effective date issue remanded to 
the Board by the Court.  

While the issue of entitlement to service connection for 
bilateral hearing loss was in remand status at the RO, an 
April 2002 rating decision granted service connection for 
diabetes mellitus due to herbicide exposure, rated 
20 percent disabling, and denied service connection for 
hypertension secondary to diabetes.  A later rating decision 
of May 2002 assigned an increased rating of 40 percent for 
the diabetes mellitus.  No issue relating to either diabetes 
mellitus or hypertension is before the Board at the present 
time; consequently, neither matter will be addressed herein.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service 
or until a number of years after service and is not the 
result of acoustic trauma received in service.  

2.  The veteran's tinnitus due to acoustic trauma has been 
persistent in nature since February 26, 1992.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by active military service and sensorineural 
hearing loss may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.385 (2002).

2.  The criteria for an effective date of February 26, 1992, 
for a 10 percent rating for tinnitus are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a), 5110, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (as in effect before June 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines VA obligations with 
respect to the duty to assist.   Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45, 620 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are thus applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2002) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA also 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for the 
granting of service connection for hearing loss or an 
earlier effective date for tinnitus were explained to the 
veteran in the April 1999 statement of the case and 
September 1999 supplemental statement of the case.  An 
additional supplemental statement of the case regarding 
hearing loss was issued in March 2002.  Further notification 
of the evidentiary requirements for hearing loss was 
provided in the Board's November 2000 remand and in the RO's 
November 2000 letter implementing the remand.  The November 
2000 letter advised the veteran that the RO would obtain 
medical records which he identified and for which he signed 
a form authorizing release of medical records to VA.  With 
respect to the hearing loss issue, a January 2001 RO letter 
informed the veteran of the enactment of the VCAA and 
obtaining documentation thereunder.  The letter provided 
general information regarding the granting of service 
connection for a disability.  It informed the veteran that 
VA would obtain his service medical records and obtain any 
VA, Social Security or Federal records he had identified.  
VA would further obtain private treatment records and 
statements from individuals he had identified.  The letter 
requested the veteran to identify private and Government 
medical providers and any individuals from whom he wished VA 
to obtain supporting statements.  With respect to the 
earlier effective date issue involving tinnitus, the Board's 
November 2000 decision and the subsequent May 2002 Court 
decision discussed in detail the evidentiary requirements to 
establish an earlier effective date.  The information 
provided in the January 2001 RO letter contains information 
concerning the respective roles of the veteran and VA in 
documenting the veteran's claims that is sufficient to 
satisfy the Quartuccio requirements as to both issues before 
the Board.  Consequently, the Board finds that the notice 
requirements of the VCAA have been fully satisfied.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The veteran has 
been given several opportunities to identify and either 
submit or sign release authorizations for private medical 
health care providers who have records relating to post 
service hearing loss and tinnitus.  All available service 
medical records and other Government records have been 
obtained.  The veteran has undergone three VA audiology 
examinations, and a medical opinion concerning the etiology 
of hearing loss and tinnitus has been obtained.  The veteran 
has been accorded an opportunity to testify at a hearing in 
connection with his appeal.  The veteran has pointed to no 
additional records which would serve to clarify the medical 
issues involved in the appeal, nor has the Board identified 
any from the record.  The Board is unable to identify any 
avenues of further evidentiary development that would be 
potentially fruitful in substantiating the veteran's claims.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Legal Criteria  

Service connection may be established for disability which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection is granted on the basis of aggravation 
where a disease or injury which preexisted service is shown 
to have undergone an increase in disability during service 
unless the increase is due to the natural progress of the 
disease. 
38 C.F.R. § 3.306(a) (2002).  Establishing service 
connection on the basis of aggravation requires: (1) 
evidence showing that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of a disability; and (3) an absence of clear and 
unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b) (2002).

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A hearing deficit that may be recognized as a hearing loss 
disability for VA compensation purposes is defined in 38 
C.F.R. §§3.385 (2002) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2002).  However, an award of 
increased disability compensation shall be effective from 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date; otherwise, the 
increase shall be effective from the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2002).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2002).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is earlier.  38 C.F.R. §§ 3.160, 20.1103, and 20.1104 
(2002).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civil occupations.  
38 C.F.R. §§ 3.321(a), 4.1 (2002).  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Under the version of the rating schedule in effect since 
June 10, 1999, a 10 percent rating may be assigned for 
tinnitus that is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Under the law in effect before that date, a 10 percent 
rating was assigned for persistent tinnitus resulting from 
head injury, acoustic trauma or concussion.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  

Factual background  

Service department medical records show that when the 
veteran underwent audiometric testing at the time of 
examination for enlistment in February 1969, the pure tone 
air conduction thresholds in the right ear were 10 decibels, 
0 decibels, 0 decibels, 10 decibels, and 20 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The 
thresholds in the left ear were 10 decibels, 0 decibels, 
20 decibels and 45 decibels at 500, 2,000, 3,000 and 4,000 
Hertz, respectively.  Service medical records show that in 
September 1969 the veteran was seen at a dispensary for 
complaints of loss of hearing in the right ear.  In March 
1970 the veteran was seen for complaints of aching and 
ringing in the ears following a land mine explosion which 
had occurred 20 minutes earlier.  The eardrums looked normal 
and no drainage was visible.  A September 1970 audiogram 
performed in connection with separation from service shows 
pure tone thresholds in the right ear of 5 decibels, 5 
decibels, 10 decibels and 15 decibels at 500, 1,000, 2,000 
and 4,000 Hertz, respectively.  The thresholds in the left 
ear were 5 decibels, 10 decibels, 15 decibels and 
20 decibels, respectively, at the same frequencies.  

The veteran underwent further audiometric testing in April 
1974 at the time of enlistment in the Army Reserve National 
Guard.  The pure tone air conduction thresholds were 
identical in each ear:  5 decibels, 10 decibels, 10 decibels 
and 15 decibels, respectively, at 500, 1,000, 2,000 and 
4,000 Hertz.

Post service medical records from the Tri-State Orthopaedic 
Surgeons, Inc., show that in May 1984 the veteran was 
involved in a blast accident at Alcoa and was thrown some 
distance.  

The veteran underwent a VA examination in February 1992 in 
connection with a claim involving disorders other than 
hearing loss or tinnitus.  On the medical history portion of 
the form he wrote: "Ringing in my ears have been since 
Vietnam hit land mine."  Examination of the ears was normal.  
The examiner checked the box indicating that hearing loss 
was noted.  No audiometric testing was performed.  There was 
no pertinent diagnosis.

An informal claim for service connection for tinnitus was 
received in October 1997.  The veteran underwent a VA 
audiology examination in September 1998 in connection with 
this claim.  He reported that his most recent audiological 
test had been in 1976 or 1977 at Fort Knox and claimed that 
the results had shown significant hearing loss which 
prevented him from obtaining his desired position as a drill 
sergeant.  He reported difficulty understanding speech as 
well as constant ringing in both ears.  He described an 
incident in service in 1969 when he hit a land mine while 
riding in a D7 dozer.  He was unable to hear for about 8 to 
16 hours and when his hearing gradually returned, there was 
constant ringing bilaterally.  He reported other noise 
exposure in service resulting from the various types of 
heavy equipment, including jackhammers and bulldozers in 
addition to noise from mortar explosions.  He reported 
occupational exposure to industrial noise at Alcoa for about 
17 years, during which he used ear protection.  The tinnitus 
was described as constant.  The pure tone air conduction 
thresholds in the right ear were 45, 35, 50, 70 and 
95 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The thresholds in the left ear were 40, 35, 
55, 80 and 95 decibels at the same frequencies.  The speech 
recognition score using the Maryland CNC Word List was 78 
percent in the right ear and 60 percent in the left ear.  
The diagnoses included tinnitus and sensorineural hearing 
loss.

By a rating decision of November 1998, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating from October 2, 1997, the date of receipt of the 
veteran's informal claim.

The veteran testified at a hearing at the RO in July 1999.  
He described exposure to loud noises in service in 
connection with his work as a heavy equipment engineer.  He 
stated that he noticed a loss of hearing within a couple of 
months after starting this work.  He also described 
operating a machine gun and serving with a mortar crew.  He 
noted that ear protection was not available to him in 
service and claimed that the tinnitus had begun in service 
and had been present ever since he left service.  

Medical records from the Trover Clinic show that the veteran 
underwent an audiology examination in December 2000, at 
which time he claimed that he had lost his hearing in 
service in Vietnam.  An attached audiogram showed pure tone 
thresholds of 55 decibels or greater at all frequencies 
tested in both ears.  

The veteran underwent a VA audiology examination in February 
2001.  The pure tone thresholds in the right ear were 40, 
40, 45, 65 and 95 decibels at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, respectively.  The thresholds in the left ear 
were 45, 40, 50, 85 and 95 decibels at the same frequencies.  
The word recognition scores were 78 percent in the right ear 
and 60 percent in the left ear.  The test results were 
interpreted to reveal a mild sloping to profound 
sensorineural hearing loss.  With respect to the etiology of 
the hearing loss, the report contains the following opinion:

After a thorough review of this 
veteran's previously documented 
audiological thresholds, it is this 
examiner's opinion that the etiology is 
more likely related to occupational 
rather than military noise exposure.  
The reasons involve the documentation of 
the hearing thresholds within normal 
limits on the National Guard examination 
in April of 1974.  The veteran reports 
that he initially became employed at 
Alcoa in October of 1970.  Thus, there 
is no evidence which links the current 
sensorineural hearing loss to military 
duty within one year of his separation 
from the military.  

Discussion -- Service connection for bilateral hearing loss 

The Court has held that to establish service connection for 
a disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or 


injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

Bilateral defective hearing of such degree as to constitute 
a hearing loss disability for VA purposes within the meaning 
of 38 C.F.R. § 3.385 has been documented in the record as of 
September 1998.  Element 1 of the above requirements for an 
award of service connection is therefore met.  

With respect to element 2, the service department 
audiological test results summarized above show that a 
hearing loss disability satisfying the regulatory criteria 
was not present in the right ear during service.  The 
findings regarding the left ear are somewhat conflicting.  
The presence of a pure tone threshold of 45 decibels in the 
left ear on the enlistment examination, if deemed to be 
accurate and reliable, would constitute a recognizable 
hearing loss under the VA regulation.  In that case, the 
veteran would be required to show an increase in disability 
during service such as to constitute aggravation.  However, 
later audiograms dated in September 1970 and April 1974 did 
not show a threshold of this degree at 4,000 Hertz or any 
other frequency.  The thresholds were much lower, 20 
decibels and 15 decibels, respectively.  The inconsistency 
of the 45-decibel threshold at enlistment with the figures 
subsequently recorded deprives it of sufficient credibility 
to support a finding that a hearing loss was present in the 
left ear at the time of entry into service.  Accordingly, 
the veteran is not subject to the requirement of showing 
that an increase in severity of preservice hearing loss took 
place during service.  

The veteran has alleged that a hearing deficit of such 
degree as to end his military career was found on a National 
Guard hearing test performed in 1975 or 1976.  This report 
is not on file, and the NPRC has reported that all of the 
veteran's available service medical records have already 
been forwarded to VA.  The veteran is advised, however, that 
even if the report were available and showed hearing loss of 
the severity he has reported, it does not necessarily follow 
that a grant of service 


connection would result.  National Guard service typically 
entails short periods of inactive duty training (such as 
weekend drills) and periodic short periods of active duty 
for training.  In order for him to establish service 
connection for defective hearing documented during one of 
these brief duty periods, he would have to show that it had 
its onset during such period or, if preexisting such duty 
period, that it increased in severity therein.  The record 
in this case would be insufficient to support either finding 
even if the veteran's allegations concerning the presence of 
hearing loss on this particular audiogram were verified.  
Furthermore, the existence of bilateral defective hearing in 
1975 or 1976 of the degree reported by the veteran would be 
markedly inconsistent with the audiometry results obtained 
in April 1974, which were well within the range of normal.  

The absence of in-service evidence of hearing disability 
during service (i.e., one meeting the requirements of 
section 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a 
medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure 
inservice, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service 
(as opposed to intercurrent causes).  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

In the present case, there is credible evidence of acoustic 
trauma during service and there is post service medical 
opinion characterizing the veteran's current hearing loss 
disability as being related to acoustic trauma.  However, 
there is also evidence of post service acoustic trauma, both 
from a blast injury in 1984 and from an extended period of 
occupational exposure.  The veteran seeks to minimize the 
post service noise exposure, noting that he was always 
required to wear ear protection.  However, the question of 
which acoustic trauma was responsible for the current 
disability was addressed by the VA audiologist who examined 
the veteran in 


February 2001.  Noting the normal hearing thresholds in 
April 1974, the examiner concluded that the hearing loss 
must have been related to occupational rather than military 
noise exposure.  This opinion is uncontradicted in the 
record and is consistent with the evidence in the file.  The 
Board must therefore find that the record does not establish 
an adequate nexus between the post service hearing loss 
present since 1992 and acoustic trauma received during 
military service.

A preponderance of the evidence of record is against the 
veteran's claim for service connection for bilateral 
defective hearing.  When a preponderance of the evidence is 
against a claim, the benefit of the doubt rule does not 
apply and the claim must be denied.  

Effective Date for Initial 10 Percent Rating for tinnitus

The veteran has not challenged the effective date of 
February 26, 1992, assigned for the grant of service 
connection for tinnitus, nor does he request a rating higher 
than 10 percent for any period since that date.  The issue 
before the Board, therefore, is limited to the question of 
whether the criteria for a 10 percent rating were satisfied 
during the period from February 26, 1992, through October 1, 
1997.  

Under the rating criteria in effect from February 1992 to 
October 1997, a 10 percent rating was assignable for 
persistent tinnitus associated with acoustic trauma, head 
injury or concussion.  38 C.F.R. § 4.87a, Code 6260.  The 
criteria set forth in Code 6260 were revised somewhat as of 
June 1999 but the revised version of the code is not 
applicable to claims involving any period of time before the 
effective date of the change of the criteria.  See 
VAOPGCPREC 3-00.  Consequently, the rule from Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) is not applicable (where 
the law changes after a claim was filed, the version of the 
criteria that is most favorable should be applied).  

The record amply demonstrates that the veteran's tinnitus is 
the result of acoustic trauma during service; the only 
question is whether it was persistent in nature 


between February 1992 and October 1997.  The evidence 
regarding the question of persistence is limited to 
statements made by the veteran himself beginning in October 
1997, when he filed a claim for service connection for 
tinnitus.  The Court has held that a layperson can provide 
probative eyewitness evidence of visible symptoms but is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Caldwell v. Derwinski, 1 Vet. App. 466 
(1991) (lay testimony may constitute competent evidence for 
the purpose of describing symptoms or manifestations of a 
disease).

Because tinnitus by definition is a subjective sensation of 
ringing in the ears that can be heard by the affected person 
only, no one other than the veteran can provide an account 
of when tinnitus was or was not present.  The veteran's 
statements regarding the continuation of tinnitus since 1992 
is inherently uncontradictable, and the Board finds them to 
be credible.  The occurrence of acoustic trauma is 
documented, as are complaints of tinnitus recorded 
immediately thereafter.  The decision to accept the 
veteran's statements regarding the persistence of tinnitus 
after 1997 appears to be due largely to the fact that he was 
examined specifically for ear complaints after his October 
1997 claim.  If the "inferred" claim found to have arisen 
from his complaints at the April 1992 examination had been 
developed and adjudicated immediately, a similar history of 
persistent tinnitus might have been elicited from the 
veteran at that time.  Since the inferred claim was not 
adjudicated until 1999, however, the absence of clinical 
documentation of complaints of persistent tinnitus should 
not be held against him.  

Accordingly, the Board finds that the evidence regarding the 
existence of persistent tinnitus since 1992 is at least in 
relative equipoise and that the benefit of the doubt should 
be resolved in the veteran's favor.  Therefore, the service-
connected tinnitus is deemed to have been persistent 
throughout the period covered by the service connection 
award, thereby warranting the assignment of a 10 percent 
rating from February 26, 1992.  



ORDER

Service connection for bilateral hearing loss is denied.

An effective date of February 26, 1992, for a 10 percent 
rating for tinnitus is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2002).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

